
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3447
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 38, United States Code, to
		  improve educational assistance for veterans who served in the Armed Forces
		  after September 11, 2001, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Post-9/11 Veterans Educational
			 Assistance Improvements Act of 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference to title 38, United States Code.
					Sec. 3. Statutory Pay-As-You-Go
				Act compliance.
					TITLE I—Post-9/11 Veterans Educational Assistance
					Sec. 101. Modification of entitlement to educational
				assistance.
					Sec. 102. Amounts of assistance for programs of education
				leading to a degree pursued at public, non-public, and foreign institutions of
				higher learning.
					Sec. 103. Amounts of assistance for programs of education
				leading to a degree pursued on active duty.
					Sec. 104. Educational assistance for programs of education
				pursued on half-time basis or less.
					Sec. 105. Educational assistance for programs of education
				other than programs of education leading to a degree.
					Sec. 106. Determination of monthly housing stipend payments for
				academic years.
					Sec. 107. Availability of assistance for licensure and
				certification tests.
					Sec. 108. National tests.
					Sec. 109. Continuation of entitlement to additional educational
				assistance for critical skills or specialty.
					Sec. 110. Transfer of unused education benefits.
					Sec. 111. Bar to duplication of certain educational assistance
				benefits.
					Sec. 112. Technical amendments.
					TITLE II—Other Educational Assistance Matters
					Sec. 201. Extension of delimiting dates for use of educational
				assistance by primary caregivers of seriously injured veterans and members of
				the Armed Forces.
					Sec. 202. Limitations on receipt of educational assistance
				under National Call to Service and other programs of educational
				assistance.
					Sec. 203. Approval of courses.
					Sec. 204. Reporting fees.
					Sec. 205. Election for receipt of alternate subsistence
				allowance for certain veterans with service-connected disabilities undergoing
				training and rehabilitation.
					Sec. 206. Modification of authority to make certain interval
				payments.
				
			2.Reference to title 38, United States
			 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of
			 title 38, United States Code.
		3.Statutory Pay-As-You-Go Act
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
		IPost-9/11 Veterans Educational
			 Assistance
			101.Modification of entitlement to educational
			 assistance
				(a)Modification of definitions on eligibility
			 for educational assistance
					(1)Expansion of definition of active duty to
			 include service in National Guard for certain purposesParagraph (1) of section 3301 is amended by
			 adding at the end the following new subparagraph:
						
							(C)In the case of a member of the Army
				National Guard of the United States or Air National Guard of the United States,
				in addition to service described in subparagraph (B), full-time service—
								(i)in the National Guard of a State for the
				purpose of organizing, administering, recruiting, instructing, or training the
				National Guard; or
								(ii)in the National Guard under section 502(f)
				of title 32 when authorized by the President or the Secretary of Defense for
				the purpose of responding to a national emergency declared by the President and
				supported by Federal
				funds.
								.
					(2)Expansion of definition of Army entry level
			 and skill training to include One Station Unit TrainingParagraph (2)(A) of such section is amended
			 by inserting or One Station Unit Training before the period at
			 the end.
					(3)Clarification of definition of entry level
			 and skill training for the Coast GuardParagraph (2)(E) of such section is amended
			 by inserting and Skill Training (or so-called A
			 School) before the period at the end.
					(b)Clarification of applicability of honorable
			 service requirement for certain discharges and releases from the Armed Forces
			 as basis for entitlement to educational assistanceSection
			 3311(c)(4) is amended in the matter preceding subparagraph (A) by striking
			 A discharge or release from active duty in the Armed Forces and
			 inserting A discharge or release from active duty in the Armed Forces
			 after service on active duty in the Armed Forces characterized by the Secretary
			 concerned as honorable service.
				(c)Exclusion from period of service on active
			 duty of periods of service in connection with attendance at Coast Guard
			 AcademySection 3311(d)(2) is
			 amended by inserting or section 182 of title 14 before the
			 period at the end.
				(d)Effective dates
					(1)Service in National Guard as active
			 dutyThe amendment made by
			 subsection (a)(1) shall take effect on August 1, 2009, as if included in the
			 enactment of chapter 33 of title 38, United States Code, pursuant to the
			 Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law
			 110–252). However, no benefits otherwise payable by reason of such amendment
			 for the period beginning on August 1, 2009, and ending on September 30, 2011,
			 may be paid before October 1, 2011.
					(2)One Station Unit TrainingThe amendment made by subsection (a)(2)
			 shall take effect on the date of the enactment of this Act.
					(3)Entry level and skill training for the
			 Coast GuardThe amendment
			 made by subsection (a)(3) shall take effect on the date of the enactment of
			 this Act, and shall apply with respect to individuals entering service on or
			 after that date.
					(4)Honorable service requirementThe amendment made by subsection (b) shall
			 take effect on the date of the enactment of this Act, and shall apply with
			 respect to discharges and releases from the Armed Forces that occur on or after
			 that date.
					(5)Service in connection with attendance at
			 Coast Guard AcademyThe
			 amendment made by subsection (c) shall take effect on the date of the enactment
			 of this Act, and shall apply with respect to individuals entering into
			 agreements on service in the Coast Guard on or after that date.
					102.Amounts of assistance for programs of
			 education leading to a degree pursued at public, non-public, and foreign
			 institutions of higher learning
				(a)Amounts of educational assistance
					(1)In generalSection 3313(c) is amended—
						(A)in the matter preceding paragraph (1), by
			 inserting leading to a degree at an institution of higher learning (as
			 that term is defined in section 3452(f)) after program of
			 education; and
						(B)in paragraph (1), by striking subparagraph
			 (A) and inserting the following new subparagraph (A):
							
								(A)An amount equal to the following:
									(i)In the case of a program of education
				pursued at a public institution of higher learning, the actual net cost for
				in-State tuition and fees assessed by the institution for the program of
				education after the application of—
										(I)any waiver of, or reduction in, tuition and
				fees; and
										(II)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965 (20
				U.S.C. 1070a)) that is provided directly to the institution and specifically
				designated for the sole purpose of defraying tuition and fees.
										(ii)In the case of a program of education
				pursued at a non-public or foreign institution of higher learning, the lesser
				of—
										(I)the actual net cost for tuition and fees
				assessed by the institution for the program of education after the application
				of—
											(aa)any waiver of, or reduction in, tuition and
				fees; and
											(bb)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965) that
				is provided directly to the institution and specifically designated for the
				sole purpose of defraying tuition and fees; or
											(II)the amount equal to—
											(aa)for the academic year beginning on August
				1, 2011, $17,500; or
											(bb)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subclause, as increased by the percentage increase equal to
				the most recent percentage increase determined under section
				3015(h).
											.
						(2)Conforming amendmentThe heading of such section is amended to
			 read as follows: Programs
			 of education leading to a degree pursued at institutions of higher learning on
			 more than half-time basis.—.
					(b)Amounts of monthly stipendsSection 3313(c)(1)(B) is amended—
					(1)by redesignating clause (ii) as clause
			 (iv); and
					(2)by striking clause (i) and inserting the
			 following new clauses:
						
							(i)Except as provided in clauses (ii) and
				(iii), for each month an individual pursues a program of education on more than
				a half-time basis, a monthly housing stipend equal to the product of—
								(I)the monthly amount of the basic allowance
				for housing payable under section 403 of title 37 for a member with dependents
				in pay grade E–5 residing in the military housing area that encompasses all or
				the majority portion of the ZIP code area in which is located the institution
				of higher learning at which the individual is enrolled, multiplied by
								(II)the lesser of—
									(aa)1.0; or
									(bb)the number of course hours borne by the
				individual in pursuit of the program of education, divided by the minimum
				number of course hours required for full-time pursuit of the program of
				education, rounded to the nearest multiple of 10.
									(ii)In the case of an individual pursuing a
				program of education at a foreign institution of higher learning on more than a
				half-time basis, for each month the individual pursues the program of
				education, a monthly housing stipend equal to the product of—
								(I)the national average of the monthly amount
				of the basic allowance for housing payable under section 403 of title 37 for a
				member with dependents in pay grade E–5, multiplied by
								(II)the lesser of—
									(aa)1.0; or
									(bb)the number of course hours borne by the
				individual in pursuit of the program of education, divided by the minimum
				number of course hours required for full-time pursuit of the program of
				education, rounded to the nearest multiple of 10.
									(iii)In the case of an individual pursuing a
				program of education solely through distance learning on more than a half-time
				basis, a monthly housing stipend equal to 50 percent of the amount payable
				under clause (ii) if the individual were otherwise entitled to a monthly
				housing stipend under that clause for pursuit of the program of
				education.
							.
					(c)Effective dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall take effect on August 1, 2011, and shall
			 apply with respect to amounts payable for educational assistance for pursuit of
			 programs of education on or after that date.
					(2)Stipend for distance learning on more than
			 half-time basisClause (iii)
			 of section 3313(c)(1)(B) of title 38, United States Code (as added by
			 subsection (b)(2) of this section), shall take effect on October 1, 2011, and
			 shall apply with respect to amounts payable for educational assistance for
			 pursuit of programs of education as covered by such clause on or after that
			 date.
					103.Amounts of assistance for programs of
			 education leading to a degree pursued on active duty
				(a)In generalSection 3313(e) is amended—
					(1)in paragraphs (1), by inserting
			 leading to a degree after approved program of
			 education;
					(2)in paragraph (2)—
						(A)in the matter preceding subparagraph (A),
			 by inserting leading to a degree after program of
			 education;
						(B)by redesignating subparagraphs (A) and (B)
			 as clauses (i) and (iii), respectively;
						(C)in the matter preceding clause (i), as
			 redesignated by subparagraph (B) of this paragraph—
							(i)by striking The amount and
			 inserting The amounts; and
							(ii)by striking is the lesser
			 of— and inserting “are as follows:
								
									(A)Subject to subparagraph (C), an amount
				equal to the lesser
				of—
									;
							(D)by striking clause (i), as so redesignated,
			 and inserting the following new clauses:
							
								(i)in the case of a program of education
				pursued at a public institution of higher learning, the actual net cost for
				in-State tuition and fees assessed by the institution for the program of
				education after the application of—
									(I)any waiver of, or reduction in, tuition and
				fees; and
									(II)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965 (20
				U.S.C. 1070a)) that is provided directly to the institution and specifically
				designated for the sole purpose of defraying tuition and fees;
									(ii)in the case of a program of education
				pursued at a non-public or foreign institution of higher learning, the lesser
				of—
									(I)the actual net cost for tuition and fees
				assessed by the institution for the program of education after the application
				of—
										(aa)any waiver of, or reduction in, tuition and
				fees; and
										(bb)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965) that
				is provided directly to the institution and specifically designated for the
				sole purpose of defraying tuition and fees; or
										(II)the amount equal to—
										(aa)for the academic year beginning on August
				1, 2011, $17,500; or
										(bb)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subclause, as increased by the percentage increase equal to
				the most recent percentage increase determined under section 3015(h);
				or
										.
						(E)by adding at the end the following new
			 subparagraphs (B) and (C):
							
								(B)Subject to subparagraph (C), for the first
				month of each quarter, semester, or term, as applicable, of the program of
				education pursued by the individual, a lump sum amount for books, supplies,
				equipment, and other educational costs with respect to such quarter, semester,
				or term in the amount equal to—
									(i)$1,000, multiplied by
									(ii)the fraction of a complete academic year
				under the program of education that such quarter, semester, or term
				constitutes.
									(C)In the case of an individual entitled to
				educational assistance by reason of paragraphs (3) through (8) of section
				3311(b), the amounts payable to the individual pursuant to subparagraphs
				(A)(i), (A)(ii), and (B) shall be the amounts otherwise determined pursuant to
				such subparagraphs multiplied by the same percentage applicable to the monthly
				amounts payable to the individual under paragraphs (2) through (7) of
				subsection
				(c).
								.
						(b)Conforming amendmentThe heading of such section is amended to
			 read as follows: Programs
			 of education leading to a degree pursued on active duty on more than half-time
			 basis.—.
				(c)Effective dates
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall take effect on the date that is 60 days
			 after the date of the enactment of this Act, and shall apply with respect to
			 amounts payable for educational assistance for pursuit of programs of education
			 on or after such effective date.
					(2)Lump sum for books and other educational
			 costsSubparagraph (B) of
			 section 3313(e)(2) of title 38, United States Code (as added by subsection
			 (a)(2)(E) of this section), shall take effect on October 1, 2011, and shall
			 apply with respect to amounts payable for educational assistance for pursuit of
			 programs of education on or after that date.
					104.Educational assistance for programs of
			 education pursued on half-time basis or less
				(a)Clarification of availability of
			 assistanceSection 3313(f) is
			 amended—
					(1)in paragraph (1), by inserting before the
			 period at the end the following: whether a program of education pursued
			 on active duty, a program of education leading to a degree, or a program of
			 education other than a program of education leading to a degree;
			 and
					(2)in paragraph (2), by inserting
			 covered by this subsection after program of
			 education in the matter preceding subparagraph (A).
					(b)Amount of assistanceClause (i) of paragraph (2)(A) of such
			 section is amended to read as follows:
					
						(i)the actual net cost for in-State tuition
				and fees assessed by the institution of higher learning for the program of
				education after the application of—
							(I)any waiver of, or reduction in, tuition and
				fees; and
							(II)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965 (20
				U.S.C. 1070a)) that is provided directly to the institution and specifically
				designated for the sole purpose of defraying tuition and fees;
				or
							.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011, and shall apply with respect
			 to amounts payable for educational assistance for pursuit of programs of
			 education on or after that date.
				105.Educational assistance for programs of
			 education other than programs of education leading to a degree
				(a)Approved programs of education at
			 institutions other than institutions of higher learningSubsection (b) of section 3313 is amended
			 by striking is offered by an institution of higher learning (as that
			 term is defined in section 3452(f)) and.
				(b)Assistance for pursuit of programs of
			 education other than programs of education leading to a degreeSuch section is further amended—
					(1)by striking subsection (h);
					(2)by redesignating subsection (g) as
			 subsection (h); and
					(3)by inserting after subsection (f) the
			 following new subsection (g):
						
							(g)Programs of education other than programs
				of education leading to a degree
								(1)In generalEducational assistance is payable under
				this chapter for pursuit of an approved program of education other than a
				program of education leading to a degree at an institution other than an
				institution of higher learning (as that term is defined in section
				3452(f)).
								(2)Pursuit on half-time basis or
				lessThe payment of
				educational assistance under this chapter for pursuit of a program of education
				otherwise described in paragraph (1) on a half-time basis or less is governed
				by subsection (f).
								(3)Amount of assistanceThe amounts of educational assistance
				payable under this chapter to an individual entitled to educational assistance
				under this chapter who is pursuing an approved program of education covered by
				this subsection are as follows:
									(A)In the case of an individual enrolled in a
				program of education (other than a program described in subparagraphs (B)
				through (D)) in pursuit of a certificate or other non-college degree, the
				following:
										(i)Subject to clause (iv), an amount equal to
				the lesser of—
											(I)the actual net cost for in-State tuition
				and fees assessed by the institution concerned for the program of education
				after the application of—
												(aa)any waiver of, or reduction in, tuition and
				fees; and
												(bb)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965 (20
				U.S.C. 1070a)) that is provided directly to the institution and specifically
				designated for the sole purpose of defraying tuition and fees; or
												(II)the amount equal to—
												(aa)for the academic year beginning on August
				1, 2011, $17,500; or
												(bb)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subclause, as increased by the percentage increase equal to
				the most recent percentage increase determined under section 3015(h).
												(ii)Except in the case of an individual
				pursuing a program of education on a half-time or less basis and subject to
				clause (iv), a monthly housing stipend equal to the product—
											(I)of—
												(aa)in the case of an individual pursuing
				resident training, the monthly amount of the basic allowance for housing
				payable under section 403 of title 37 for a member with dependents in pay grade
				E–5 residing in the military housing area that encompasses all or the majority
				portion of the ZIP code area in which is located the institution at which the
				individual is enrolled; or
												(bb)in the case of an individual pursuing a
				program of education through distance learning, a monthly amount equal to 50
				percent of the amount payable under item (aa), multiplied by
												(II)the lesser of—
												(aa)1.0; or
												(bb)the number of course hours borne by the
				individual in pursuit of the program of education involved, divided by the
				minimum number of course hours required for full-time pursuit of such program
				of education, rounded to the nearest multiple of 10.
												(iii)Subject to clause (iv), a monthly stipend
				in an amount equal to $83 for each month (or pro rata amount for a partial
				month) of training pursued for books supplies, equipment, and other educational
				costs.
										(iv)In the case of an individual entitled to
				educational assistance by reason of paragraphs (3) through (8) of section
				3311(b), the amounts payable pursuant to clauses (i), (ii), and (iii) shall be
				the amounts otherwise determined pursuant to such clauses multiplied by the
				same percentage applicable to the monthly amounts payable to the individual
				under paragraphs (2) through (7) of subsection (c).
										(B)In the case of an individual pursuing a
				full-time program of apprenticeship or other on-job training, amounts as
				follows:
										(i)Subject to clauses (iii) and (iv), for each
				month the individual pursues the program of education, a monthly housing
				stipend equal to—
											(I)during the first six-month period of the
				program, the monthly amount of the basic allowance for housing payable under
				section 403 of title 37 for a member with dependents in pay grade E–5 residing
				in the military housing area that encompasses all or the majority portion of
				the ZIP code area in which is located the employer at which the individual
				pursues such program;
											(II)during the second six-month period of the
				program, 80 percent of the monthly amount of the basic allowance for housing
				payable as described in subclause (I);
											(III)during the third six-month period of the
				program, 60 percent of the monthly amount of the basic allowance for housing
				payable as described in subclause (I);
											(IV)during the fourth six-month period of such
				program, 40 percent of the monthly amount of the basic allowance for housing
				payable as described in subclause (I); and
											(V)during any month after the first 24 months
				of such program, 20 percent of the monthly amount of the basic allowance for
				housing payable as described in subclause (I).
											(ii)Subject to clauses (iii) and (iv), a
				monthly stipend in an amount equal to $83 for each month (or pro rata amount
				for each partial month) of training pursued for books supplies, equipment, and
				other educational costs.
										(iii)In the case of an individual entitled to
				educational assistance by reason of paragraphs (3) through (8) of sections
				3311(b), the amounts payable pursuant to clauses (i) and (ii) shall be the
				amounts otherwise determined pursuant to such clauses multiplied by the same
				percentage applicable to the monthly amounts payable to the individual under
				paragraphs (2) through (7) of subsection (c).
										(iv)In any month in which an individual
				pursuing a program of education consisting of a program of apprenticeship or
				other on-job training fails to complete 120 hours of training, the amount of
				monthly educational assistance allowance payable under clauses (i) and (iii) to
				the individual shall be limited to the same proportion of the applicable rate
				determined under this subparagraph as the number of hours worked during such
				month, rounded to the nearest eight hours, bears to 120 hours.
										(C)In the case of an individual enrolled in a
				program of education consisting of flight training (regardless of the
				institution providing such program of education), an amount equal to—
										(i)the lesser of—
											(I)the actual net cost for in-State tuition
				and fees assessed by the institution concerned for the program of education
				after the application of—
												(aa)any waiver of, or reduction in, tuition and
				fees; and
												(bb)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965) that
				is provided directly to the institution and specifically designated for the
				sole purpose of defraying tuition and fees; or
												(II)the amount equal to—
												(aa)for the academic year beginning on August
				1, 2011, $10,000; or
												(bb)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subclause, as increased by the percentage increase equal to
				the most recent percentage increase determined under section 3015(h),
				multiplied by—
												(ii)either—
											(I)in the case of an individual entitled to
				educational assistance by reason of paragraphs (1), (2), or (9) of section
				3311(b), 100 percent; or
											(II)in the case of an individual entitled to
				educational assistance by reason of paragraphs (3) through (8) of section
				3311(b), the same percentage as would otherwise apply to the monthly amounts
				payable to the individual under paragraphs (2) through (7) of subsection
				(c).
											(D)In the case of an individual enrolled in a
				program of education that is pursued exclusively by correspondence (regardless
				of the institution providing such program of education), an amount equal
				to—
										(i)the lesser of—
											(I)the actual net cost for tuition and fees
				assessed by the institution concerned for the program of education after the
				application of—
												(aa)any waiver of, or reduction in, tuition and
				fees; and
												(bb)any scholarship, or other Federal, State,
				institutional, or employer-based aid or assistance (other than loans and any
				funds provided under section 401(b) of the Higher Education Act of 1965) that
				is provided directly to the institution and specifically designated for the
				sole purpose of defraying tuition and fees.
												(II)the amount equal to—
												(aa)for the academic year beginning on August
				1, 2011, $8,500; or
												(bb)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subclause, as increased by the percentage increase equal to
				the most recent percentage increase determined under section 3015(h),
				multiplied by—
												(ii)either—
											(I)in the case of an individual entitled to
				educational assistance by reason of paragraphs (1), (2), or (9) of section
				3311(b), 100 percent; or
											(II)in the case of an individual entitled to
				educational assistance by reason of paragraphs (3) through (8) of section
				3311(b), the same percentage as would otherwise apply to the monthly amounts
				payable to the individual under paragraphs (2) through (7) of subsection
				(c).
											(4)Frequency of payment
									(A)Quarter, semester, or term
				paymentsPayment of the
				amounts payable under paragraph (3)(A)(i) for pursuit of a program of education
				shall be made for the entire quarter, semester, or term, as applicable, of the
				program of education.
									(B)Monthly paymentsPayment of the amounts payable under
				paragraphs (3)(A)(ii) and (3)(B)(i) for pursuit of a program of education shall
				be made on a monthly basis.
									(C)Lump sum payments
										(i)Payment for the amount payable under
				paragraphs (3)(A)(iii) and (3)(B)(ii) shall be paid to the individual for the
				first month of each quarter, semester, or term, as applicable, of the program
				education pursued by the individual.
										(ii)Payment of the amount payable under
				paragraph (3)(C) for pursuit of a program of education shall be made upon
				receipt of certification for training completed by the individual and serviced
				by the training facility.
										(D)Quarterly paymentsPayment of the amounts payable under
				paragraph (3)(D) for pursuit of a program of education shall be made quarterly
				on a pro rata basis for the lessons completed by the individual and serviced by
				the institution.
									(5)Charge against entitlement for certificate
				and other non-college degree programs
									(A)In generalIn the case of amounts paid under paragraph
				(3)(A)(i) for pursuit of a program of education, the charge against entitlement
				to educational assistance under this chapter of the individual for whom such
				payment is made shall be one month for each of—
										(i)the amount so paid, divided by
										(ii)subject to subparagraph (B), the amount
				equal to one-twelfth of the amount applicable in the academic year in which the
				payment is made under paragraph (3)(A)(i)(II).
										(B)Pro rata adjustment based on certain
				eligibilityIf the amount
				otherwise payable with respect to an individual under paragraph (3)(A)(i) is
				subject to a percentage adjustment under paragraph (3)(A)(iv), the amount
				applicable with respect to the individual under subparagraph (A)(ii) shall be
				the amount otherwise determined pursuant to such subparagraph subject to a
				percentage adjustment equal to the percentage adjustment applicable with
				respect to the individual under paragraph
				(3)(A)(iv).
									.
					(c)Payment of amounts to educational
			 institutionsSubsection (h)
			 of section 3313, as redesignated by subsection (b)(2) of this section, is
			 amended by inserting , and under subparagraphs (A)(i), (C), and (D) of
			 subsection (g)(3), after (f)(2)(A).
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2011, and shall apply with respect
			 to amounts payable for educational assistance for pursuit of programs of
			 education on or after that date.
				106.Determination of monthly housing stipend
			 payments for academic years
				(a)In generalSection 3313, as amended by this Act, is
			 further amended by adding at the end the following new subsection:
					
						(i)Determination of housing stipend payments
				for academic yearsAny
				monthly housing stipend payable under this section during the academic year
				beginning on August 1 of a calendar year shall be determined utilizing rates
				for basic allowances for housing payable under section 403 of title 37 in
				effect as of January 1 of such calendar
				year.
						. 
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on August 1, 2011.
				107.Availability of assistance for licensure
			 and certification tests
				(a)Availability of assistance for additional
			 testsSubsection (a) of
			 section 3315 is amended by striking one licensing or certification
			 test and inserting licensing or certification
			 tests.
				(b)Charge against entitlement for receipt of
			 assistance
					(1)In generalSubsection (c) of such section is amended
			 to read as follows:
						
							(c)Charge against entitlementThe charge against an individual’s
				entitlement under this chapter for payment for a licensing or certification
				test shall be determined at the rate of one month (rounded to the nearest whole
				month) for each amount paid that equals—
								(1)for the academic year beginning on August
				1, 2011, $1,460; or
								(2)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subsection, as increased by the percentage increase equal
				to the most recent percentage increase determined under section
				3015(h).
								.
					(2)Conforming amendmentsSubsection (b) of such section is
			 amended—
						(A)in paragraph (1), by striking
			 or at the end;
						(B)in paragraph (2), by striking the period
			 and inserting ; or; and
						(C)by adding at the end the following:
							
								(3)the amount of entitlement available to the
				individual under this chapter at the time of payment for the test under this
				section.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011, and shall apply with respect
			 to licensure and certification tests taken on or after that date.
				108.National tests
				(a)National tests
					(1)In generalChapter 33 is amended by inserting after
			 section 3315 the following new section:
						
							3315A.National tests
								(a)In generalAn individual entitled to educational
				assistance under this chapter shall also be entitled to educational assistance
				for the following:
									(1)A national test for admission to an
				institution of higher learning as described in the last sentence of section
				3452(b).
									(2)A national test providing an opportunity
				for course credit at an institution of higher learning as so described.
									(b)AmountThe amount of educational assistance
				payable under this chapter for a test described in subsection (a) is the lesser
				of—
									(1)the fee charged for the test; or
									(2)the amount of entitlement available to the
				individual under this chapter at the time of payment for the test under this
				section.
									(c)Charge against entitlementThe number of months of entitlement charged
				an individual under this chapter for a test described in subsection (a) shall
				be determined at the rate of one month (rounded to the nearest whole month) for
				each amount paid that equals—
									(1)for the academic year beginning on August
				1, 2011, $1,460; or
									(2)for an academic year beginning on any
				subsequent August 1, the amount for the previous academic year beginning on
				August 1 under this subsection, as increased by the percentage increase equal
				to the most recent percentage increase determined under section
				3015(h).
									.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 33 is amended by inserting after the item relating to section 3315 the
			 following new item:
						
							
								3315A. National
				tests.
							
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011, and shall apply with respect
			 to national tests taken on or after that date.
				109.Continuation of entitlement to additional
			 educational assistance for critical skills or specialty
				(a)In generalSection 3316 is amended—
					(1)by redesignating subsection (c) as
			 subsection (e); and
					(2)by inserting after subsection (b) the
			 following new subsection (c):
						
							(c)Continuation of increased educational
				assistance
								(1)In generalAn individual who made an election to
				receive educational assistance under this chapter pursuant to section
				5003(c)(1)(A) of the Post-9/11 Veterans Educational Assistance Act of 2008 (38
				U.S.C. 3301 note) and who, at the time of the election, was entitled to
				increased educational assistance under section 3015(d) or section 16131(i) of
				title 10 shall remain entitled to increased educational assistance in the
				utilization of the individual's entitlement to educational assistance under
				this chapter.
								(2)RateThe monthly rate of increased educational
				assistance payable to an individual under paragraph (1) shall be—
									(A)the rate of educational assistance
				otherwise payable to the individual under section 3015(d) or section 16131(i)
				of title 10, as the case may be, had the individual not made the election
				described in paragraph (1), multiplied by
									(B)the lesser of—
										(i)1.0; or
										(ii)the number of course hours borne by the
				individual in pursuit of the program of education involved divided by the
				minimum number of course hours required for full-time pursuit of the program of
				education, rounded to the nearest multiple of 10.
										(3)Frequency of paymentPayment of the amounts payable under
				paragraph (1) during pursuit of a program of education shall be made on a
				monthly
				basis.
								.
					(b)Clarification on funding of increased
			 assistance
					(1)In generalSuch section is further amended by
			 inserting after subsection (c), as added by subsection (a)(2) of this section,
			 the following new subsection:
						
							(d)FundingPayments for increased educational
				assistance under this section shall be made from the Department of Defense
				Education Benefits Fund under section 2006 of title 10 or from appropriations
				available to the Department of Homeland Security for that purpose, as
				applicable.
							.
					(2)Conforming amendmentsSection 2006(b) of title 10, United States
			 Code, is amended—
						(A)in paragraph (1), by inserting or
			 33 after chapter 30; and
						(B)in paragraph (2), by adding at the end the
			 following new subparagraph:
							
								(E)The present value of any future benefits
				payable from the Fund for amounts attributable to increased amounts of
				educational assistance authorized by section 3316 of title
				38.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011.
				110.Transfer of unused education
			 benefits
				(a)Availability of transfer authority for
			 members of PHS and NOAASection 3319 is amended—
					(1)by striking Armed Forces
			 each place it appears (other than in subsection (a)) and inserting
			 uniformed services; and
					(2)by striking subsection (k).
					(b)Scope and exercise of
			 authoritySubsection (a) of
			 such section is amended—
					(1)by striking Subject to the
			 provisions of this section, and all that follows through to
			 permit and inserting (1) Subject to the provisions of this
			 section, the Secretary concerned may permit; and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)The purpose of the authority in paragraph
				(1) is to promote recruitment and retention in the uniformed services. The
				Secretary concerned may exercise the authority for that purpose when authorized
				by the Secretary of Defense in the national security interests of the United
				States.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011.
				111.Bar to duplication of certain educational
			 assistance benefits
				(a)Bar To concurrent receipt of transferred
			 education benefits and Marine Gunnery Sergeant John David Fry Scholarship
			 assistanceSection 3322 is
			 amended by adding at the end the following new subsection:
					
						(e)Bar To concurrent receipt of transferred
				education benefits and Marine Gunnery Sergeant John David Fry Scholarship
				assistanceAn individual
				entitled to educational assistance under both sections 3311(b)(9) and 3319 may
				not receive assistance under both provisions concurrently, but shall elect (in
				such form and manner as the Secretary may prescribe) under which provision to
				receive educational
				assistance.
						.
				(b)Bar To receipt of compensation and pension
			 and Marine Gunnery Sergeant John David Fry Scholarship assistanceSuch section is further amended by adding
			 at the end the following new subsection:
					
						(f)Bar To receipt of compensation and pension
				and Marine Gunnery Sergeant John David Fry Scholarship assistanceThe commencement of a program of education
				under section 3311(b)(9) shall be a bar to the following:
							(1)Subsequent payments of dependency and
				indemnity compensation or pension based on the death of a parent to an eligible
				person over the age of 18 years by reason of pursuing a course in an
				educational institution.
							(2)Increased rates, or additional amounts, of
				compensation, dependency and indemnity compensation, or pension because of such
				a person, whether eligibility is based upon the death of the
				parent.
							.
				(c)Bar To concurrent receipt of transferred
			 education benefitsSuch
			 section is further amended by adding at the end the following new
			 subsection:
					
						(g)Bar To concurrent receipt of transferred
				education benefitsA spouse
				or child who is entitled to educational assistance under this chapter based on
				a transfer of entitlement from more than one individual under section 3319 may
				not receive assistance based on transfers from more than one such individual
				concurrently, but shall elect (in such form and manner as the Secretary may
				prescribe) under which source to utilize such assistance at any one
				time.
						.
				(d)Bar To duplication of eligibility based on
			 a single eventSuch section
			 is further amended by adding at the end the following new subsection:
					
						(h)Bar To duplication of eligibility based on
				a single event or period of service
							(1)Active-duty serviceAn individual with qualifying service in
				the Armed Forces that establishes eligibility on the part of such individual
				for educational assistance under this chapter, chapter 30 or 32 of this title,
				and chapter 1606 or 1607 of title 10, shall elect (in such form and manner as
				the Secretary may prescribe) under which authority such service is to be
				credited.
							(2)Eligibility for educational assistance
				based on parent’s serviceA
				child of a member of the Armed Forces who, on or after September 11, 2001, dies
				in the line of duty while serving on active duty, who is eligible for
				educational assistance under either section 3311(b)(9) or chapter 35 of this
				title based on the parent’s death may not receive such assistance under both
				this chapter and chapter 35 of this title, but shall elect (in such form and
				manner as the Secretary may prescribe) under which chapter to receive such
				assistance.
							.
				(e)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011.
				112.Technical amendments
				(a)Section 3313Section 3313 is amended—
					(1)by striking higher education
			 each place it appears and inserting higher learning; and
					(2)in clause (iii) of subparagraph (A) of
			 subsection (e)(2), as redesignated by section 103(a)(2) of this Act, by adding
			 a period at the end.
					(b)Section 3319Section 3319(b)(2) is amended by striking
			 to section (k) and inserting to subsection
			 (j).
				(c)Section 3323Section 3323(a) is amended by striking
			 section 3034(a)(1) and inserting sections 3034(a)(1) and
			 3680(c).
				IIOther Educational Assistance
			 Matters
			201.Extension of delimiting dates for use of
			 educational assistance by primary caregivers of seriously injured veterans and
			 members of the Armed Forces
				(a)All-volunteer force educational
			 assistanceSubsection (d) of
			 section 3031 is amended to read as follows:
					
						(d)(1)In the case of an individual eligible for
				educational assistance under this chapter who is prevented from pursuing the
				individual's chosen program of education before the expiration of the 10-year
				period for the use of entitlement under this chapter otherwise applicable under
				this section because of a physical or mental disability which is not the result
				of the individual's own willful misconduct, such 10-year period—
								(A)shall not run during the period the
				individual is so prevented from pursuing such program; and
								(B)shall again begin running on the first day
				after the individual's recovery from such disability on which it is reasonably
				feasible, as determined under regulations prescribed by the Secretary, for the
				individual to initiate or resume pursuit of a program of education with
				educational assistance under this chapter.
								(2)(A)Subject to subparagraph (B), in the case of
				an individual eligible for educational assistance under this chapter who is
				prevented from pursuing the individual's chosen program of education before the
				expiration of the 10-year period for the use of entitlement under this chapter
				otherwise applicable under this section by reason of acting as the primary
				provider of personal care services for a veteran or member of the Armed Forces
				under section 1720G(a) of this title, such 10-year period—
									(i)shall not run during the period the
				individual is so prevented from pursuing such program; and
									(ii)shall again begin running on the first day
				after the date of the recovery of the veteran or member from the injury, or the
				date on which the individual ceases to be the primary provider of personal care
				services for the veteran or member, whichever is earlier, on which it is
				reasonably feasible, as so determined, for the individual to initiate or resume
				pursuit of a program of education with educational assistance under this
				chapter.
									(B)Subparagraph (A) shall not apply with
				respect to the period of an individual as a primary provider of personal care
				services if the period concludes with the revocation of the individual's
				designation as such a primary provider under section 1720G(a)(7)(D) of this
				title.
								.
				(b)Certain transferees of post-9/11
			 educational assistanceParagraph (5) of section 3319(h) is amended
			 to read as follows:
					
						(5)Limitation on age of use by child
				transferees
							(A)In generalA child to whom entitlement is transferred
				under this section may use the benefits transferred without regard to the
				15-year delimiting date specified in section 3321, but may not, except as
				provided in subparagraph (B), use any benefits so transferred after attaining
				the age of 26 years.
							(B)Primary caregivers of seriously injured
				members of the Armed Forces and veterans
								(i)In generalSubject to clause (ii), in the case of a
				child who, before attaining the age of 26 years, is prevented from pursuing a
				chosen program of education by reason of acting as the primary provider of
				personal care services for a veteran or member of the Armed Forces under
				section 1720G(a), the child may use the benefits beginning on the date
				specified in clause (iii) for a period whose length is specified in clause
				(iv).
								(ii)Inapplicability for
				revocationClause (i) shall
				not apply with respect to the period of an individual as a primary provider of
				personal care services if the period concludes with the revocation of the
				individual's designation as such a primary provider under section
				1720G(a)(7)(D).
								(iii)Date for commencement of useThe date specified in this clause for the
				beginning of the use of benefits by a child under clause (i) is the later
				of—
									(I)the date on which the child ceases acting
				as the primary provider of personal care services for the veteran or member
				concerned as described in clause (i);
									(II)the date on which it is reasonably
				feasible, as determined under regulations prescribed by the Secretary, for the
				child to initiate or resume the use of benefits; or
									(III)the date on which the child attains the age
				of 26 years.
									(iv)Length of useThe length of the period specified in this
				clause for the use of benefits by a child under clause (i) is the length equal
				to the length of the period that—
									(I)begins on the date on which the child
				begins acting as the primary provider of personal care services for the veteran
				or member concerned as described in clause (i); and
									(II)ends on the later of—
										(aa)the date on which the child ceases acting
				as the primary provider of personal care services for the veteran or member as
				described in clause (i); or
										(bb)the date on which it is reasonably
				feasible, as so determined, for the child to initiate or resume the use of
				benefits.
										.
				(c)Survivors' and dependents' educational
			 assistanceSubsection (c) of
			 section 3512 is amended to read as follows:
					
						(c)(1)Notwithstanding subsection (a) and subject
				to paragraph (2), an eligible person may be afforded educational assistance
				beyond the age limitation applicable to the person under such subsection
				if—
								(A)the person suspends pursuit of such
				person's program of education after having enrolled in such program within the
				time period applicable to such person under such subsection;
								(B)the person is unable to complete such
				program after the period of suspension and before attaining the age limitation
				applicable to the person under such subsection; and
								(C)the Secretary finds that the suspension was
				due to either of the following:
									(i)The actions of the person as the primary
				provider of personal care services for a veteran or member of the Armed Forces
				under section 1720G(a) of this title.
									(ii)Conditions otherwise beyond the control of
				the person.
									(2)Paragraph (1) shall not apply with respect
				to the period of an individual as a primary provider of personal care services
				if the period concludes with the revocation of the individual's designation as
				such a primary provider under section 1720G(a)(7)(D) of this title.
							(3)Educational assistance may not be afforded
				a person under paragraph (1) after the earlier of—
								(A)the age limitation applicable to the person
				under subsection (a), plus a period of time equal to the period the person was
				required to suspend pursuit of the person's program of education as described
				in paragraph (1); or
								(B)the date of the person's thirty-first
				birthday.
								.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011, and shall apply with respect
			 to preventions and suspension of pursuit of programs of education that commence
			 on or after that date.
				202.Limitations on receipt of educational
			 assistance under National Call to Service and other programs of educational
			 assistance
				(a)Bar to duplication of educational
			 assistance benefitsSection
			 3322(a) is amended by inserting or section 510 after or
			 1607.
				(b)Limitation on concurrent receipt of
			 educational assistanceSection 3681(b)(2) is amended by inserting
			 and section 510 after and 107.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011.
				203.Approval of courses
				(a)Constructive approval of certain
			 courses
					(1)In generalSection 3672(b) is amended—
						(A)by inserting (1) after
			 (b); and
						(B)by adding at the end the following new
			 paragraph:
							
								(2)(A)Subject to sections 3675(b)(1) and (b)(2),
				3680A, 3684, and 3696 of this title, the following programs are deemed to be
				approved for purposes of this chapter:
										(i)An
				accredited standard college degree program offered at a public or
				not-for-profit proprietary educational institution that is accredited by an
				agency or association recognized for that purpose by the Secretary of
				Education.
										(ii)A
				flight training course approved by the Federal Aviation Administration that is
				offered by a certified pilot school that possesses a valid Federal Aviation
				Administration pilot school certificate.
										(iii)An apprenticeship program registered with
				the Office of Apprenticeship (OA) of the Employment Training Administration of
				the Department of Labor or a State apprenticeship agency recognized by the
				Office of Apprenticeship pursuant to the Act of August 16, 1937 (popularly
				known as the National Apprenticeship Act; 29 U.S.C. 50 et
				seq.).
										(iv)A
				program leading to a secondary school diploma offered by a secondary school
				approved in the State in which it is operating.
										(B)A
				licensure test offered by a Federal, State, or local government is deemed to be
				approved for purposes of this
				chapter.
									.
						(2)Conforming amendments
						(A)Paragraph (3) of section 3034(d) is amended
			 to read as follows:
							
								(3)the flight school courses are approved by
				the Federal Aviation Administration and are offered by a certified pilot school
				that possesses a valid Federal Aviation Administration pilot school
				certificate.
								.
						(B)Section 3671(b)(2) is amended by striking
			 In the case and inserting Except as otherwise provided in
			 this chapter, in the case.
						(C)Section 3689(a)(1) is amended by inserting
			 after unless the following: the test is deemed approved
			 by section 3672(b)(2)(B) of this title or.
						(b)Use of State approving agencies for
			 compliance and oversight activitiesSection 3673 is amended by adding at the
			 end the following new subsection:
					
						(d)Use of State approving agencies for
				compliance and oversight activitiesThe Secretary may utilize the services of a
				State approving agency for such compliance and oversight purposes as the
				Secretary considers appropriate without regard to whether the Secretary or the
				agency approved the courses offered in the State
				concerned.
						.
				(c)Approval of accredited courses
					(1)In generalSubsection (a)(1) of section 3675 is
			 amended by striking A State approving agency may approve the courses
			 offered by an educational institution and inserting The
			 Secretary or a State approving agency may approve accredited programs
			 (including non-degree accredited programs) offered by proprietary for-profit
			 educational institutions.
					(2)Condition of approvalSubsection (b) of such section is
			 amended—
						(A)in the matter preceding paragraph (1), by
			 inserting the Secretary or after this section,;
			 and
						(B)is amended by inserting the
			 Secretary or after as prescribed by.
						(d)Disapproval of coursesSection 3679(a) is amended by inserting
			 the Secretary or after disapproved by both places
			 it appears.
				(e)Effective
			 dateThe amendments made by
			 this section shall take effect on August 1, 2011.
				204.Reporting fees
				(a)Increase in amount of feesSection 3684(c) is amended—
					(1)by striking multiplying $7
			 and inserting multiplying $12; and
					(2)by striking or $11 and
			 inserting or $15.
					(b)Use of fees paidSuch section is further amended by
			 inserting after the fourth sentence the following new sentence: Any
			 reporting fee paid an educational institution or joint apprenticeship training
			 committee after the date of the enactment of the Post-9/11 Veterans Educational
			 Assistance Improvements Act of 2011 shall be utilized by such institution or
			 committee solely for the making of certifications required under this chapter
			 or chapter 31, 34, or 35 of this title or for otherwise supporting programs for
			 veterans..
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2011.
				205.Election for receipt of alternate
			 subsistence allowance for certain veterans with service-connected disabilities
			 undergoing training and rehabilitation
				(a)Election authorizedSection 3108(b) is amended by adding at the
			 end the following new paragraph:
					
						(4)A
				veteran entitled to a subsistence allowance under this chapter and educational
				assistance under chapter 33 of this title may elect to receive payment from the
				Secretary in lieu of an amount otherwise determined by the Secretary under this
				subsection in an amount equal to the applicable monthly amount of basic
				allowance for housing payable under section 403 of title 37 for a member with
				dependents in pay grade E–5 residing in the military housing area that
				encompasses all or the majority portion of the ZIP code area in which is
				located the institution providing rehabilitation program
				concerned.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on August 1, 2011.
				206.Modification of authority to make certain
			 interval payments
				(a)In generalThe flush matter following clause (3)(B) of
			 section 3680(a) is amended by striking of this subsection— and
			 all that follows and inserting of this subsection during periods when
			 schools are temporarily closed under an established policy based on an
			 Executive order of the President or due to an emergency situation. However, the
			 total number of weeks for which allowances may continue to be so payable in any
			 12-month period may not exceed 4 weeks..
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on August 1, 2011.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
